DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 11/23/21 is acknowledged.
Claims 1-6,10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/21.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hettiarachchi et al. (J. Colloid Interface Sci. 2010, 344, 521-527).
Hettiarachchi et al. (J. Colloid Interface Sci. 2010, 344, 521-527) teaches of elastic gas-filled microbubble/particles with a gas core and a polydimethylsiloxane (PDMS) shell which improves the functionality and stability of the particles (abstract). The PDMS shell is conjugated with PEG to provide for a stable and compressible polymer-lipid microbubble (p522, left column, first paragraph; Fig 1). The particles are produced with a microfluidic flow-focusing device wherein the gas (octafluorocyclobutane) is injected into the PDMS-lipid solution which anticipates the step of injecting the perfluorocarbon into an elastic material liquid of the instant claims. The microbubbles are trapped within the microchannels or allowed to collect within the outlet mineral oil reservoir which anticipates obtaining and reinjecting the perfluorocarbon whose outer surface is encapsulated in the elastic material into a supporting ligand of the instant claims (p531, 2.2. Particle generation; p532, left column, first paragraph; Fig. 2). The oil reservoir was placed in contact with a temperature-controlled uniformly heated glass slide and a stir bar mixed the solution on a magnetic stirrer (p532, left column, first paragraph; Fig 2). The microbubbles can be immobilized in silicon oil at 120°C or free floating in mineral oil with 40°C curing and continuous .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettiarachchi et al. (J. Colloid Interface Sci. 2010, 344, 521-527) in view of Kheir et al. (US 10,577,554B2).
Hettiarachchi et al. (J. Colloid Interface Sci. 2010, 344, 521-527) discloses elastic gas-filled microbubble/particles with a gas core and a polydimethylsiloxane (PDMS) shell which improves the functionality and stability of the particles as well as that stated above.
Hettiarachchi et al. does not disclose a supporting liquid with a density similar to the elastic material liquid solution but has high viscosity and is cured for 20 to 30 hours at a temperature of 20 to 30°C or that the supporting liquid solution has a density less or greater than the elastic material liquid solution within a range of 10% and a viscosity of two to four times of the elastic material liquid solution.

The particles are prepared via mixing one or more materials in a medium to form a pre-suspension and dispersing one or more gases into the pre-suspension to form gas-filled particles comprising a stabilized membrane (column 5, lines 10-22 and 55-61; column 59, lines 40-46).
The particles may be suspended in a medium comprising a viscosity enhancing agent. The viscosity enhancing agent can be used as a component of a storage medium, such as corn syrup, etc. (column 44, lines 62+; column 45, lines 1-17). The viscous medium is a fluid whose viscosity is sufficiently large to make viscous forces (column 45, lines 34-38). 
The particles are produced and suspended in the medium can be subject to size selection for highly concentrated suspensions (column 58, lines 50-59; column 59, lines 40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a viscosity increasing medium of Kheir et al. as a supporting liquid solution for the formed microbubbles of Hettiarachchi et al. for the advantage of providing stability to the microbubbles during storage, shelf life, etc. 
The references of Hettiarachchi et al. and Kheir et al. teach of polysiloxane stabilized gas-filled microbubbles and therefore, it would have been predictable to one of ordinary skill in the art to substitute the bubble collection liquid (e.g. mineral oil or silicone oil) of Hettiarachchi et al. for the viscosity increasing medium of Kheir et al., which results in elastic, stabilized and non-aggregated microbubbles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the viscosity increasing medium of Kheir et al. may have a density similar to the elastic material and/or a viscosity that is two to four times that of the elastic material liquid as Kheir et al. teaches that the viscous medium is a fluid whose viscosity is sufficiently large to make viscous forces and therefore, must predictably be of similar density and higher viscosity than the PDMS polymeric liquid of Hettiarachchi et al., to provide the advantage of suspending the bubbles to prevent aggregation.


Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/MELISSA J PERREIRA/               Examiner, Art Unit 1618